Citation Nr: 9930767	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial (noncompensable) rating assigned 
for the veteran's residuals of acne.


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants brief explanation.  By a 
November 1994 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's original claims of entitlement to service 
connection for acne and hearing loss.  The veteran appealed 
that decision to the Board, and in April 1998 the Board 
entered a decision which granted service connection for 
residuals of acne and remanded the hearing loss claim.  Later 
in April 1998, the RO in Winston-Salem, North Carolina (which 
had jurisdiction over the matter at that time due to the 
veteran's change of residence) entered a rating decision 
effectuating the Board's grant of service connection for 
residuals of acne.  That decision also assigned the acne 
residuals a noncompensable rating, effective June 13, 1994.  
The veteran initiated and perfected a timely appeal of the 
April 1998 rating decision.  In his July 1998 substantive 
appeal, he withdrew his claim of entitlement to service 
connection for hearing loss, indicating that he was not 
pursuing any issue other than a compensable rating for acne 
residuals.  

With respect to the characterization of issue on appeal, the 
Board notes that the veteran disagreed with the initial 
noncompensable evaluation assigned for the residuals of acne.  
Therefore, the Board has characterized that issue as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The residuals of the veteran's acne are manifested by 
numerous hypopigmented pitted scars over the mid-back, mid-
chest, forehead, cheeks, and chin.  

2.  There is no evidence which reflects that the residuals of 
the veteran's acne are manifested by tissue loss and 
cicatrization, or "marked" hypopigmentation.  

3.  There is no evidence which reflects that the residuals of 
the veteran's acne are manifested by severe disfigurement, 
including any evidence of marked and unsightly deformity of 
his eyelids, lips or auricles.  

4.  There is no evidence of active acne lesions, or evidence 
of exudation or itching associated with the residuals of the 
veteran's acne.

5.  The disability occasioned by the veteran's service-
connected acne scars has not caused marked interference with 
his employment, or necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The residual manifestations of the veteran's acne meet the 
criteria for a 10 percent evaluation.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in his July 1998 substantive appeal that 
he is entitled to a compensable rating for permanent, 
moderate, and disfiguring scarring on his face an neck, and 
notes that he has similar scarring on his back.  

As a preliminary matter, the Board notes that the veteran's 
claim is "well grounded," meaning his claim is at least 
"plausible ... or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The Board further notes that 
all evidence that is pertinent to this claim has been fully 
developed and, under the circumstances of this case, VA's 
"duty to assist" satisfied.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); VAOPGCPREC 20-95.

Disability evaluations are determined by comparing a given 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Here, the RO evaluated the residuals of the veteran's acne by 
analogy to eczema, under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998) (rating criteria for 
eczema); see also 38 C.F.R. § 4.20 (1998) (providing for 
rating by analogy); Lendenmann v. Principi, 3 Vet. App. 345, 
349-51 (1992).  That Diagnostic Code provides that, where the 
condition is manifested by slight exfoliation, exudation, or 
itching, and is located on a non-exposed surface or small 
area, a zero percent rating is warranted.  Id.  Where it is 
manifested by exfoliation, exudation, or itching, and is 
located on an exposed surface or extensive area, a 10 percent 
rating is warranted.  Where it is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  The highest 
available schedular rating, 50 percent, is warranted where 
the condition is manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  Id.

However, as the veteran points out in his July 1998 
substantive appeal, Diagnostic Code 7806 is not the only 
possibly applicable rating criteria.  In this regard, the 
Board notes that in Butts v. Brown, 5 Vet. App. 532 (1993), 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  Indeed, the Court has also held that, 
although the reason for the change must be explained, the VA 
and the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

In this regard, the veteran specifically cites, in his July 
1998 substantive appeal, the rating criteria for a 
compensable evaluation under Diagnostic Code 7800, the 
Diagnostic Code applicable to disfiguring scars of the head, 
face, and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  That Diagnostic Code provides that a noncompensable 
rating is assigned if such disfigurement is "slight."  Id.  A 
10 percent rating is assignable for "[m]oderate; disfiguring" 
scars.  A 30 percent rating is warranted for "[s]evere 
[disfigurement], especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles."  A 50 
percent rating is warranted when there are disfiguring scars 
of the head, face, or neck that are manifested by "[c]omplete 
or exceptionally repugnant deformity of one side of [the] 
face or marked or repugnant bilateral disfigurement."  Id.  
The note to Diagnostic Code 7800 provides that when "in 
addition to tissue loss and cicatrization" there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id., Note.

Here, the pertinent evidence includes the report of a 
December 1996 VA dermatologic examination.  That report 
reflects no complaints by the veteran, and affirmatively 
reflects that he reported no current active acne.  The report 
does reflect, however, that he related having scars since he 
was in military service.  The examiner noted that the veteran 
had received no treatment or therapy for those scars.  
Physical examination from the waist up (per the veteran's 
request) revealed numerous hypopigmented pitted scars over 
the mid-back, mid-chest, forehead, cheeks, and chin.  The 
examiner observed that there were no active acne lesions.  
The diagnosis was acne scarring.  The examiner arranged for 
photographs of the veteran's face, neck, and back, which are 
associated with the file and have been reviewed.

While the residuals of acne have been evaluated as 
noncompensably disabling by application of Diagnostic Code 
7806, the only disability emanating from that service-
connected disability - at least with respect to the scars of 
the veteran's face and neck - is disfigurement.  Moreover, 
the report of the December 1996 VA examination affirmatively 
reflects no active acne that can be fairly analogized to the 
disease process of eczema, which is subject to temporary or 
episodic improvement.  See 38 C.F.R. § 3.344 (1998).  On the 
contrary, the medical evidence of record credibly reflects 
that he has had the scars since service, and the veteran said 
in his July 1998 substantive appeal that the facial and neck 
scars are "permanent."  Thus, the Board believes it is more 
appropriate to evaluate the residuals of acne under 
Diagnostic Code 7800, as the veteran has suggested.  In this 
regard, the Board notes that while the December 1996 VA 
medical examiner did not indicate that the symptomatology of 
the face and neck was "moderate" or even disfiguring, there 
were enough manifestations of the acne residuals - 
particularly pitting - to at least raise a question as to 
whether a compensable evaluation is warranted under 
Diagnostic Code 7800.  Given that such a question arises 
here, a compensable evaluation is warranted for the residual 
scars of the veteran's neck and face, under Diagnostic Code 
7800.  38 C.F.R. § 4.7 (1998).  

The Board's inquiry does not end here, as it must consider 
whether a higher evaluation is warranted.  However, there is 
no comment by the December 1996 VA medical examiner to 
suggest that the service-connected disfigurement of the 
veteran's face and neck is "severe," or that he manifests 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  Indeed, the veteran only contends that his 
disfigurement is moderate.  Thus, a higher rating under the 
criteria for a 30 percent rating under Diagnostic Code 7800 
is not warranted.  

Moreover, there is no evidence to suggest that the residuals 
of the veteran's acne are manifested may tissue loss and 
cicatrization, or "marked" color contrast.  Indeed, the 
photographs submitted with the report of the December 1996 VA 
examination do not reflect the hypopigmentation observed by 
the examiner.  Therefore, the evidence does not suggest a 
higher rating is warranted by operation of the Note to 
Diagnostic Code 7800.

As noted, Diagnostic Code 7800 applies to disfiguring scars 
of the head, face or neck.  Here, however, the veteran also 
has scars of his back.  Because of the anatomical limitations 
of Diagnostic Code 7800, it would be inappropriate to 
evaluate his back scars under that Diagnostic Code.  See 
Lendenmann, 3 Vet. App. at 349-51.  After a review of all of 
the possibly applicable rating criteria, the Board cannot say 
that there is manifestation of the acne scars of his back 
which would warrant additional compensation.  Specifically, 
there is no complaint or showing the scars are poorly 
nourished, with repeated ulceration; or tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  The rating criteria for eczema are also not 
appropriate to evaluating the back scars, for the reasons 
previously discussed in the evaluation of the neck and face 
scars.  Thus, by process of elimination, it appears that the 
most appropriate Diagnostic Code to evaluate his back scars 
is Diagnostic Code 7805, the Diagnostic Code for evaluating 
scars "other" than disfiguring scars of the head, neck, and 
face, painful or ulcerated scars, burn scars, etc.  See 
38 C.F.R. §  4.118, Diagnostic Code 7805 (1998).  That 
Diagnostic Code provides for evaluation of such "other' 
scars based on limitation of the part affected.  Id.  Here, 
however, there is no allegation or showing of any functional 
limitation caused by the service-connected acne scars of the 
veteran's back.  See 38 C.F.R. §§ 4.1, 4.10 (1998).  On the 
contrary, the report of the December 1996 VA examination 
credibly reflects that the veteran received not treatment or 
therapy, and that his medical history was insignificant other 
than per the previously recited facts.  This credibly tends 
to show that there is no pertinent functional limitation.  
Accordingly, the weight of the evidence is against the award 
of a higher rating under Diagnostic Code 7805.  Cf. 38 C.F.R. 
§ 4.31(1998) (zero percent evaluations authorized where 
schedular rating criteria do not provide therefor).

Indeed, in addition to the foregoing consideration of the 
veteran's entitlement to a schedular evaluation, see 
38 U.S.C.A. § 1155 and 38 C.F.R. § 4.1, the Board is required 
to consider the propriety of a referral to the Director of 
Compensation and Pension for an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b).  The governing norm 
in cases involving extra-schedular consideration is a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)  Here, 
there has been no showing that the veteran's acne scars have 
caused marked interference with his employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that 
condition has otherwise rendered impractical the application 
of the regular schedular standards.  Specifically, there is 
no evidence in the file of recent treatment from a doctor for 
his acne scars, much less hospitalization therefor.  As to 
effects of that particular disability on his employment, no 
such impairment is claimed or shown; the veteran was employed 
at the time of the December 1996 VA examination.  Thus, the 
weight of the evidence in this regard credibly tends to show 
that the acne scars have not produced "marked" interference 
with employment.  See 38 C.F.R. § 3.321(b).  Accordingly, a 
referral for extra-schedular consideration is not warranted.  

In reaching the above conclusions, the Board has considered 
whether there is any prejudice to the veteran in having 
evaluated his claim under Diagnostic Code 7800, when that 
Diagnostic Code was not specifically cited in the statement 
of the case (SOC).  See Bernard v. Brown, 4 Vet. App. 384, 
392-393 (1993).  However, the Board concludes that there was 
no such prejudice, because the SOC did recite the criteria 
for noncompensable and 10 percent evaluations under that 
Diagnostic Code, and generally mentioned considerations 
regarding the "severity" of disfigurement.  Moreover, in 
the veteran's July 1998 substantive appeal, he noted that the 
SOC "avoids citing the one Diagnostic Code that pertains to 
facial disfigurement [emphasis added]."  However, his 
statement tends to show his actual knowledge of that 
Diagnostic Code - including the substantive provisions 
thereof.

In evaluating the veteran's acne scars, the Board has 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, 12 Vet. App. at 126.  However, 
inasmuch as the 10 percent disability rating is commensurate 
with the greatest degree of disability due to residuals of 
acne since the veteran filed his claim for service 
connection, a "staged rating" is not warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for the residuals of 
the veteran's acne is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

